Citation Nr: 1309868	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active military duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On August 10, 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

By way of decision dated in September 2012, the Veteran's previously denied claims of service connection for left ear hearing loss and asthma were "reopened" based upon the submission of new and material evidence.  The underlying claims were then remanded for further development and adjudication on the merits; a claim of service connection for right ear hearing loss was also remanded.  Specifically, with regard to the Veteran's claim of service connection for bilateral hearing loss, the Board directed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA audiological examination to determine the likelihood that the Veteran's diagnosed bilateral sensorineural hearing loss hearing loss was related to the Veteran's military service.  Notably, the Board instructed the examiner to consider the Veteran's lay assertions of diminished hearing and ear infections during service, pointing out that an examiner may not ignore lay evidence of an in-service injury or incurrence and rely solely on the absence of medical records corroborating that injury to conclude that there is no relationship between a current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Board notes that the Veteran has asserted that he was assigned to an Engineer Unit during service, which duty assignments exposed him to acoustic trauma from heavy equipment, concrete breaking equipment, and demolition explosives, and that he first noticed diminished hearing acuity during service and has experienced hearing problems since that time.  The Veteran has also denied the use of hearing protection in service, other than sticking rags in his ears.  

On remand from the Board, the Veteran underwent a VA audiology examination in February 2013.  Regarding the etiology of the Veteran's diagnosed bilateral hearing loss, the examiner opined against a causal relationship with his military service.  As rationale for the opinion, the VA audiologist noted that the Veteran's hearing was within normal limits bilaterally according to whispered voice tests conducted at entrance and separation and that the claims folder failed to reveal complaints of hearing loss or ear trouble.  The audiologist then stated her opinion that "[b]ased on the findings in the [claims] file, the fact that [the V]eteran was not involved in combat, and that in 2007, audiological testing . . . revealed hearing loss consistent with his age," it was less likely than not that that the Veteran's hearing loss was related to military noise exposure."

The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, the audiologist was specifically instructed to consider the Veteran's assertions of diminished hearing acuity and ear problems in service.  The Board cannot discern from the audiologist's opinion what consideration, if any, the VA audiologist gave the Veteran's lay assertion in forming her negative nexus opinion.  As such, the Board finds that the matter must be returned to the VA audiologist who examined the Veteran in February 2013 for her to provide an addendum to that opinion that specifically discusses the Veteran's lay assertions of diminished hearing acuity and ear problems in service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board also notes that the VA audiologist's opinion is predicated, in part, upon the fact that the Veteran's hearing at separation was recorded as normal (15/15) based on whispered voice tests.  However, VA has viewed such testing as somewhat unreliable.  As noted in Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  This calls into question the premise of the VA examiner's conclusion that the Veteran had "pass[ed]" the in-service hearing test.

Further, the Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, as part of the addendum opinion to be prepared on remand, if it is concluded that the Veteran's lay statements regarding diminished hearing in service are not sufficient to support a finding of hearing loss in service, the audiologist should discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service.

Regarding the Veteran's claim of service connection for asthma, that matter was also remanded by the Board in September 2012 for the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran had asthma that clearly and unmistakably pre-existed service and, if so, whether such pre-existing asthma was aggravated by service, or, if not, whether it was at least as likely as not that the Veteran's current asthma is attributable to his military service.  In its decision, the Board pointed out that the evidence of record included a current diagnosis of asthma, an indication of pre-existing asthma that was not noted at entrance, a showing of treatment for chest colds in service, and lay statements concerning asthma attacks and shortness of breath during service.  The Board also noted that the Veteran was hospitalized for asthmatic bronchitis within three years of service discharge.  

The Veteran was afforded a VA respiratory examination in January 2013.  A review of the examination report reveals that the VA examiner failed to provide the requested opinion concerning whether the Veteran had asthma that clearly and unmistakably pre-existed service.  As noted by the Board in its prior remand, the record contains a January 1958 statement from a private physician who indicated that in January 1952, the Veteran had been treated for asthma and diagnosed with asthmatic bronchitis.  However, no such evidence of asthma was found at the time of the Veteran's entrance into service.  

The Board notes that a determination as to whether the Veteran had asthma that clearly and unmistakable pre-existed service is particularly important as a distinction exists with regard to what type of claim a veteran may bring based on whether an injury or disease existed prior to service.  Indeed, "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).

As the January 2013 VA examination report does not comply with the terms of the Board prior remand in that the examiner failed to provide the requested opinion regarding pre-existence, the Board finds that the matter must be remanded for the AOJ to obtain from the examiner who provided the January 2013 examination an addendum to that report that specifically addresses the question of pre-existence.  See Stegall, supra.

Further, as to the issue of direct service connection, at one point the examiner states: "I am unable to find any pure evidence of asthma in service or definitive history to assist in this assessment.  Therefore I am forced to opine that it is less likely than not that th[e] Veteran[']s asthma is a result of service."  However, the examiner then states, as her purported rationale: "[N]o evidence in the record of asthma in service without resulting in speculation of the medical records available but he did have a documentation of the condition shortly after service."  The Board finds that the basis of the examiner's opinion is somewhat unclear from these statements.  Further, in neither of those statements does it appear that the examiner took into consideration the Veteran's lay testimony that he had asthma attacks and shortness of breath during service, as requested to do in the Board's January 2012 remand.  Accordingly, the Board finds that on remand, the examiner should more clearly set forth her opinion regarding the likelihood that the Veteran's asthma is attributable to service, which opinion should be supported by an adequate rationale that specifically takes into consideration the Veteran's lay assertions as set forth above.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the VA audiologist who examined the Veteran in February 2013 and obtain from her an addendum to her examination report that provides an extended rationale for her opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the audiologist for review in connection with the clarification sought.  The audiologist must review the Veteran's testimony provided during his 2012 Board hearing regarding his diminished hearing and ear infections during service and should also specifically consider the impact of the Veteran's reported in-service noise exposure, as well as any noted post-service noise exposure.

The audiologist should then provide an addendum opinion as to whether the Veteran's current hearing loss is at least as likely as not related to service.  In so concluding, the audiologist must take into consideration the lay statements of record concerning the onset and continuity of hearing loss, and follow the guidelines sets set forth in VBA Training Letter 10-02.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  As part of the opinion, the audiologist should identify the medical reasons to accept or reject the Veteran's statements regarding his diminished hearing in service and continuity of symptoms since service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If the February 2013 audiologist is no longer available, or if that audiologist or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

2.  The AOJ should contact the VA examiner who examined the Veteran in January 2013 and obtain from her an addendum to her examination report that provides an extended rationale for her opinion regarding the etiology of the Veteran's asthma.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  The examiner must review the January 1958 statement from a private physician who indicated that in January 1952, the Veteran had been treated for asthma and diagnosed with asthmatic bronchitis, the service and post-service medical records, and the Veteran's lay statements that he had asthma attacks and shortness of breath in service.  The examiner is then requested to include the following findings in her addendum report:

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record: 
(1) did the Veteran's asthma clearly and unmistakably pre-exist service;
(2) if so, was the asthma clearly and unmistakably not aggravated by service;
(3) if not, is it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused or aggravated by the Veteran's military service. 


Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If the January 2013 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

3.  The AOJ must ensure that all opinions, and/or examination reports comply with this remand and the questions presented in the request.  If any report is insufficient it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to service connection for bilateral hearing loss and asthma.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

